 326DECISIONSOF NATIONALLABOR RELATIONS BOARDWisco Industries,Inc., and Lodge 1406,InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO. Case 30-CA-1219February 2, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWN ANDJENKINSOn October 8, 1970, Trial Examiner Lloyd Buchan-an issued his Decision in the above-entitled case, find-ing that the Respondent had engaged in and wasengaging in certain unfair labor practices, and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrial Examiner's Decision. Thereafter, the Respon-dent filed exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no preju-dicial error was committed. The rulings are herebyaffirmed.The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner, only to the extent consistent here-with.1.We find,in agreementwith the Trial Examiner,that the Respondent unlawfully assisted the employ-ees'bargaining committee in violation of Section8(a)(2) of the Act. We do not agree, however, with theTrial Examiner's further finding that the Respondentdominated the formation or administration of thecommittee.We shall therefore not adopt his rec-ommendation that the committee be disestablished.'2.We do notagreewith the Trial Examiner that theRespondent discharged Robert Blumer on March 23,1970, in violation of Section 8(a)(3) of the Act.The Respondent had knowledge of Blumer's activeparticipation, in early March, in behalf of an organiz-ing campaign by the Sheet Metal Workers Interna-tional Union, AFL-CIO, to represent the plant's 30employees. Also known to the Respondent was thatBlumer's name appeared on a petition containing alist of demands to improve wages and other workingconditions, which was signed by all of the employeesand was submitted to the Respondent on March 16.'Air Control Products,Inc.,139 NLRB 607, 608,enfd. 344 F.2d 902 (C.A.5).However, on March 23, as found by the Trial Examin-er,Kjellstrom saw Blumer talking to two other em-ployees shortly before 4:30 that afternoon, and askedhim whether anything was wrong.Receiving a nega-tive reply, he asked why Blumer was talking so muchand why he was not at his machine. Blumer asked,"Do you mean I can't talk to anybody?" Kjellstromsaid, "No. Of course not. Everybody talks to eachother here .... But you have to get the work out, too."Then Blumer "very belligerently" pointed hisfinger atKjellstrom and said, "I'm only going to work 3/4 ofan hour per hour until I get more money." Kjellstromreplied, "This is an awful attitude to have. If that's theattitude you have, you might as well quit altogether."After Blumer asked, "Does that mean I'm fired?" hewas told, "Take it anyway you want to."Blumer thenwent to the office where he received his final pay-check.Even if, as the Trial Examiner found, these circum-stances show a discharge of Blumer,we do not agreewith the Trial Examiner's conclusion that it was be-cause of Blumer's "union activities."As recognizedby the Trial Examiner, Blumer's conduct and attitudeon the occasion in question certainly provided suffi-cient cause for discharge and neither the fact thatRespondent claims that Blumer quit nor any othercircumstances relied uponby the TrialExaminer inarriving at his conclusion persuades us that Blumerwas discharged for another, unlawful reason. We thusfind that the General Counsel has not sustained hisburden of proving a violation of Section 8(a)(3), andwe shall dismiss that allegation of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, Wis-co Industries, Inc., Oregon,Wisconsin, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a) Assisting or contributing support to the employ-ees' bargaining committee or any other labor organi-zationof its employees,and from otherwiseinterfering with the formation or administration ofany labor organization of its employees in violation ofSection 8(a)(2) of the Act.(b) Recognizing or bargaining with the employees'bargaining committeeor anysuccessor thereto as therepresentative of its employees for the purpose ofdealing with the Company concerning grievances, la-bor disputes,wages, ratesof pay, hours of employ-ment, or other terms or conditions of employment,unless and until such labor organization has been dulycertified by the National Labor Relations Board asthe exclusive representative of such employees; pro-188 NLRB No. 53 WISCO INDUSTRIES, INC.327vided, however, that nothing herein shall require theCompany to vary or abandon any wage, hour, seniori-ty, or other substantive feature of its relationship withits employees which the Company has established inthe performance of anyagreementwith them.(c) In any like or related manner interfering with,restraining,or coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Withdraw and withhold all recognition from theemployees' bargaining committee as the representa-tive of its employees.(b) Post at its place of business in Oregon, Wiscon-sin, copies of the attached notice marked "Appen-dix."2 Copies of said notice, on forms provided by theRegional Director for Region 30, #fter being dulysigned by its representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to its em-ployees are customarily posted. Reasonable stepsshall be taken by the Company to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 30, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.IT IS FURTHER ORDERED that the complaintbe, and ithereby is, dismissed, insofar as it alleges that the Res-pondent violated the Act otherwise than as foundherein.2 In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice reading"Posted by Order of theNational Labor Relations Board"shall be changed to read"Posted Pursuantto a Judgment of the United StatesCourt of Appeals Enforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE TOEMPLOYEESthereto as the representative of our employees forthe purpose of dealing with us concerning griev-ances, labor disputes,wages, rates of pay, hoursof employment,or other terms or conditions ofemployment,unless and until such labor organi-zation has been duly certified by the NationalLaborRelations Board as the exclusive repre-sentative of our employees.WE WILL NOTin any like or related manner in-terfere with,restrain,or coerce our employees inthe exercise of their right to self-organization, toform,join, or assist labor organizations,to bar-gain collectively through representatives of theirown choosing,and to engage in other concertedactivities for the purpose of collective bargainingor other mutual aid or protection,or to refrainfrom any or all such activities,except to the ex-tent that such right may be affected by an agree-ment requiringmembership in a labororganization as a condition of employment, asauthorized in Section 8(a)(3) of the Act.WE WILLwithdraw and withhold recognitionfrom the employees'bargaining committee as therepresentative of any of our employees.WISCO INDUSTRIES, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Commerce Building, Second Floor,744 North Fourth Street, Milwaukee, Wisconsin 53203, Telephone 414-272-8600, Extension 3861.POSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of theUnited States GovernmentWE WILL NOTassistor contribute support to theemployees' bargaining committee or any otherlabor organization of our employees, or other-wiseinterfere with the formation or administra-tion of any labor organization of our employees.WE WILL NOT recognize or bargain with the em-ployees' bargaining committee or any successorTRIAL EXAMINER'S DECISIONLLOYD BUCHANAN, Trial Examiner: The complaint herein(issuedMay18, 1970;charges filed March 26 and May 6and 15, 1970), as amended,allegesthat the Company hadviolated Section 8(a)(1), (2), and (3) of the National LaborRelations Act, as amended,73 Stat.519, by suggesting toemployeesthat theyelect an employee bargaining commit-tee, allowing the election of such committee to take place onthe Company's premises during working hours, recognizingand bargaining with such committee when the Companyknew that the Charging Union was engaged in organizingthe Company's employees,entering into a collective-bar-gaining agreement with the committee,and discriminatorilydischarging Robert Blunter on March 23, 1970, and there- 328DECISIONSOF NATIONALLABOR RELATIONS BOARDafter failing and refusing to reinstate him, because of hismembership in the activities on behalf of the Charging Un-ion. The answer, as amended, denies the allegations of un-fair labor practices.The case was tried before me at Madison, Wisconsin, onJune 25 and 26, 1970. Pursuant to leave granted to all par-ties,briefs have been filed by the General Counsel and theCompany.Upon the entire record in the case and from my observa-tion of the witnesses, I make the following:FINDINGSOF FACT (WITH REASONS THEREFOR)AND CONCLUSIONS OF LAW1.THECOMPANY'S BUSINESSAND THE LABORORGANIZATIONS INVOLVEDThe facts concerningthe Company's status asa Wiscon-sin corporation,the nature and extent of its metal stampingand fabrication business,and its engagement in commercewithin the meaningof the Act areadmitted;I find andconcludeaccordingly.I also find and concludethat, as ad-mitted,the ChargingPart y, the employeecommittee hereinreferred to, and Sheet Metal InternationalAssociation,AFL-CIO,are severally labor organizationswithin themeaning of the Act.II.THEUNFAIR LABOR PRACTICESA.The Alleged Violation of Section 8(a)(2)As I declared at the trial on the basis of testimony by thepresidentof the Companyand a statementof his positionand defense by counsel for the Company, even if employeesalready had the idea of forming their own labor organiza-tion or committee, the Company's letter I of March 26,1970, at least supported and encouraged such formation;and that letter, together with the subsequent meetings be-tween the Company and the committee and agreementsthereafter reached, was in violation of Section 8(a)(2) of theAct and derivatively of Section 8(a)(1). Since the Companysuggested, sponsored, and promoted the formation of anemployee committee, it will be recommended that suchcommittee be disestablished.B.The Alleged Violation of Section 8(a)(3)Brief as it was, this trial included conflicts in testimonyiThe letter,dated and sent tothe Company's employeeson March 26,included the following:Before getting into the facts and figures of our statement,we would liketo stateunequivocallythat the managementof this company doesn't feelthat the unionwould serve you, the employees any real purpose, and westand ready to negotiatewith anycommitteewhich you shoulddesignateas the authorized representativeof the majority of the employees..We would like to suggest that the employees select one individualfrom each of these area to represent their interests in a continuingdialogue with management.We admit that changes must be made and standreadyto negotiate withyour committeeon any subject. After denyingthat he had ever suggestedto any employees that they form their own bargaining committee to meetand bargain with theCompany,Kjellstrom admittedthathe had readthe letter before it was sent out although he had notcomposed it, andthat it representedthe Company's position.and patent untruths.Violation of Section 8(aX3) must befound despite the limited reliability of the discnminatee andfurther despite the fact that he provided what might bedeemed cause for lawful discharge. But, as we shall see,accepting his conduct and indeed denying that it had dis-charged him for a sufficient and nondiscriminatory reason,the Company maintained that Blumer quit.He did not quit;and if it did not discharge him for valid cause, the Compa-ny, with knowledge of the union activity of this employeewhose alleged penchant for being troublesome it had longaccepted,now took action against him. The sole new featureto which the discharge is ascribed is that union activity.Pursuant to an arrangement made by Blumer and Walsh,an International organizer of the Sheet Metal Workers,these two and two other company employees met on theafternoon of March 9 at a restaurant about a half mile fromthe plant.Lahti,the Company's vice president and generalmanager of production,testified that several days beforeMarch 23,the date of Blumer's discharge, he learned of thismeeting; but he maintained that he did not tell Kjellstrom,the Company's president,about this meeting until after Blu-mer had been discharged and the unfair laborpracticecharges had been filed in this case.Kjellstrom testified sim-ilarly that as late as March 23 he had no knowled&e ofBlumer's union activity-this despite the fact that Lahti andKjellstrom were in touch with each other several times aday. Such testimonytogether with several patent misstate-ments of fact bKjellstrom,which will be noted below(even the allegedyinability to recognize the handwriting andsignature of the Company's secretary-treasurer,Leonard),serve but to reflect on the credibility of both Kjellstrom andLahti.Aside from the direct evidence of company knowledge ofBlumer's union activities,we have testimony that he distrib-uted cards for the Sheet Metal Workers in this small plant.Blumer testified also, although Kjellstrom denied it, that onMarch 21,the Saturday before he was discharged,Kjellst-rom told him that he did not think a union would be the bestthing for the Company and suggested that the men form aunion in the shop; but that he replied he did not think thatthat would work.On March 16 employee Sherman gave to Kjellstrom anddiscussed with him a list of employee demands.Shermanheaded the list of signatories.But to say that he was themore active union protagonist would be wrong;such activi-ty was in no way connected with support of an independentunion.The demand petition was acknowledged by the Companyand thereafter replied to by the Company's letter of March26, noted above.Kjellstrom testified that he had never sug-gested to employees that they form their own union andmeet with the Company.This testimony was clearly false.As we have seen,he told us when shown the letter of March26 that he had read it before it was sent out but did notcompose it, and that it represented the Company's position.As there can be noquestion concerning company knowl-edge of Blumer's activity in support of an independent un-ion, so can there be no question concerning his competence,the only claim by the Company being with respect to certainpersonal shortcomings which we shall soon note. It wasstipulated "that when he worked he was a good worker." Apossible negative implication in this faint praise was notsupported by any evidence that Blumer'sproduction fellshort of expectations.Indeed,except for welders,he was thehighest paid production worker and has several times beenrecalled by Kjellstrom when, excitable and high strung, hehad quit.With this understanding of the situation as it existed on WISCO INDUSTRIES, INC.329March 23, we come to the events shortly before 4:30 thatthe closing outof Blumer'semploymentstatuswas prompt-afternoon. Kjellstrom testified that hesaw Blumertalkinged by Blumer himself. Leonard's testimony, indicated by allto two other employees and asked him whether anythingconcerned in advanceas crucialand acceptable, completelywas wrong.Receiving a negativereply, he asked why Blu-contradicted Kjellstrom's. He testified that shortly beforemer was talkingso much and why he was not at his machine.the end of the day on March 23 Kjellstromcame into theAccording to Kjellstrom, the conversation continued as fol-office, called Lahti in, and informed both Lahti and Le-lows:onard that he had had words withBlumer andthat BlumerBLUMER:Do you mean I can't talk to an ybodywould probably be in to pick up his check. As we haveKJELLSTROM:No. Of course not. Everybody talks tonoted, an important contrast between the situtation as iteach other here .... But you have got to get the worknow existed and that on the variousoccasions when Blumerout, too.had quit was that on those latter occasions he had not comeBLUMER,"very belligerently" pointing his finger atin for his check and had not filed, as he now did, for unem-KJELLSTROM: I'm only going to work 3/4 of an hour perployment compensation.hour until I get more money.Had Blumer quit on March 23, there could be nofindingKJELLSTROM:This is an awful attitude to have. Ifof discrimination: There was no obligation on the Companythat's the attitude you have, you might as well quitto recall him and no vested right in Blumer to be called backaltogether.even if Kjellstrom had severaltimesbefore "begged" him toBLUMER:Does that mean I'm fired?return after quitting. But the circumstances surroundingKJELLSTROM: Take it anyway you want to.Blumer's termination on March 23 were different. I findWith that, Kjellstrom left. Asked directly whether he hadthat he did not quit but was discharged.dischargedBlumer,Kjellstrom's reply was at least equivo-Such action by Kjellstrom might lawfully have beencal: "Well, in my own feeling I don't think I did."prompted by Blumer sstatementthat he would work onlyIt should be noted that there is no evidence that Blumerthree quarters of an hour every hour and by Kjellstrom shad beentalking"so much", or that he had failed to get thealleged apprehensionwhen Blumerpointed hisfinger at himwork out beyond any interruption which might characterize(altfiough I do not believe that Kjjellstrom was eitherfearfultalk admittedly permitted among the employees. Althoughor offended). On the other hand, the discharge could haveKjellstrom testified that Olson, one of the two employeesbeen prompted by Blumer's newly discovered activity onwith whom Blumer had been talking, had complained aboutbehalf of an independentunion.But Kjellstrom, insistinBlumer talkingtoo much, Olson testified that he had neverthat he merelymentioned Blumer's rightto quit (althoughso complainedBlumer hasstoutly maintained the contrary), condoned theKjellstrom subsequently recalled that Blumer had alsolatter's statementand has certainly condoned it throughoutsaid, "I'll never come back here again." But when it wasthis proceeding, the Company maintaining that it did notthereaftersuggestedtoKjellstrom, "So then Mr. Blumerdischarge Blumer when and because he expressedhimself aswas fired," Kjellstrom's replywas onl, "If he wants to takehe did.it that way, a 1 right " Kjellstrom added that he had in factThe defenseand insistencethat Blumer quitbecomessaid to Blumer, ` f you want to take it that way, go aheadsignificant at this point for its indication that, whateverand take it that way." His final testimony at this point andjustification the Compan y may have had fordischargingin this connection was, "So, if he takes it that way that he'shim, it took that action but not for any such justifiablefired, he's fired." Aside from the proof in the record takenreason. If the Company could lawfully have discharged Blu-as a whole thatBlumer wasin fact discharged, this testimo-mer because of what he said to Kjellstrom, we must acceptny by Kjellstrom hardly supports the defense that he quit.itsposition and testimony that it did not do so for thatThe situation on March 23, as we shall see, differed fromreason.But sincethe evidence shows thatBlumerwas dis-the several times when Blumer had admittedly quit: Hischarged, it must have been for thealternate reason, hischeck had not been ready or in process of preparation onunion activities.His prior frequent importunities for in-those prioroccasionsand he had neither called for it beforecreases in pay and other conduct may have contributed tohe left the plant nor filed for unemployment compensation.this decision. But based even in part on hisunionactivities,Nor should we overlook the clear admission of discharge inhis discharge was violative.the Company's report to the compensation commission,With the insistence that Blumer was not discharged butread into the record.quit, we cannot overlook the Company's "apparentacquies-Blumeradmitted that he had said to Kjellstrom that hecence"2 in whatever aspects of his conduct may have war-would work only three quarters of an hour each hour untilranted discharge. But the Company did in fact dischargehe received the increase which he had wanted. He deniedhim, and I so find and conclude.I further find and concludethat he quit, but steadfastly maintained that Kjellstrom hadthat the actual reason for the discharge was one whichsaid, "you're fired." I do not credit Blumer's testimony thatKjellstrom learned he could not lawfully cite,Blumer's un-he did not point his finger at Kjellstrom but merely hit hision activity. If there was no occasion or excuse to dischargepalm with a finger of the other hand. The gesture as Blumerother union supporters, it could now be claimedalbeit false-made it onthe stand was not only unnatural but quitely that, excitable, Blumer had quit.evidently uncomfortable. Nor have1 overlooked Blumer'sStated another way and more succinctly, if Kjellstromunreliability as he testified first that he had not gotten anbelieved thatBlumer's statementdid not warrant discharge,increasein January, then that he had received 10 cents athe thereby and therefore condoned that statement to thethat time, and finally that he guessed he was wrong: He hadextent that he did not discharge Blumer formaking it.in fact received 15 cents.Kjellstrom must therefore be found to have been motivatedOn theissueof discharge or quit, Blumer testified that,by the only alternativeelementpresent and considered,when he got to the office, his final paycheck was readyBlumer's union activity. Blumer had(a) engaged in unionexcept for information which he had to supply with respectactivity; (b) declared that he would work only threequartersto the number of his dependents. Maintaining that he leadof every hour; and (c) shaken his finger at Kjellstrom, thenot spoken to Leonardconcerning his talk with Blumer andissuanceof a final paycheck, Kjellstrom's position was that2Rot,te, Inc,183 NLRB No. 48. 330DECISIONSOF NATIONALLABOR RELATIONS BOARDcompany president. ^ Maintaining that Blumer quit after abetween himself and Kjellstrom. But he was not permittedfew words between them, Kjellstrom denied that he hadto remain; he was unlawfully discharged in violation ofdischarged him because of (b) or (c). Presumably then, Blu-Section 8(aX3) and derivatively of Section8(axl).mer was privileged to remain despite what had occurred[Recommended Order omitted from publication.]